Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Item 12, Continued:
	Applicants urge that Liu et al. teach that the addition of fatty acids after 96 hours/4 days did not stimulate CHO cells to produce fusion protein and therefore one skilled in the art would not be motivated to add valeric acid to the culture on Day 5 to stimulate fusion protein production. In response, the CHO cells were grown for 120 hrs/5 days batch culture (abstract) and Fig. 3D and the passage are set forth below:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                    
    PNG
    media_image1.png
    269
    207
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    28
    582
    media_image2.png
    Greyscale

                                                                      END of Batch Fed Culture
	
    PNG
    media_image3.png
    101
    298
    media_image3.png
    Greyscale
From 	From Fig 3D, Liu et al. teach that the optimum induction time for pentanoic acid/valeric acid was when the valeric acid was added at 72 h/3 days and 96 hr/4 days. Liu et al. teach that the cells where harvested, and therefore the induction experiments ended, after 96 h/4 days (page 72, left col., para. 1). Liu et al. do not teach that they ever provided valeric acid after 96 h/4 days yet they state that the addition of valeric acid after 96 h/ 4 days did not stimulate CHO cells to produce fusion protein. The Fig. 3D shows the fusion protein production rising through Day 5 when the culture ended, including the solid triangle line of Day 4.  Even the control production of the fusion protein rose between Day 4 and Day 5.  Therefore, the statement that the addition of valeric acid after 96 h/ 4 days did not stimulate CHO cells to produce fusion protein is confusing and contradictory to the methods and experimental results of Liu et al. because the cells involved in the fusion protein induction by valeric acid were harvested at Day 4, and if they weren’t, then surely at Day 5 when the batch-fed culture ended, and the CHO cells continued to increase production of the fusion protein from Day 4 to Day 5 including in the control cells. Therefore, the rejection is maintained.

	Regarding Park et al., Applicants urge that Park et al. do not disculose individual values or times for the addition of valeric acid to the cell culture. As noted in the rejection, Fig. 3C teaches the antibody production in ug.ml and the legend teaches the valeric acid addition times.

    PNG
    media_image4.png
    285
    619
    media_image4.png
    Greyscale

	Applicants urge that Park teaches that the maximum antibody concentration is when valeric acid is added at the start of the culture, based on the disclosure at page 490, right col., para. 2.  This passage discusses Fig. 2C, which has to do with valeric acid concentration and antibody production over time. As can be seen in Fig, 3C, antibody production rose valeric acid was provided on Days 0, 2, 4, 6, or 8. Therefore, this rejection is maintained for reasons of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656